IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                September 8, 2008
                                No. 07-60984
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

STEVEN GOINS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 4:95-CR-100-2


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Steven Goins, federal prisoner number 06314-112, appeals from the
district court’s denial of his motion for reduction of sentence pursuant to 18
U.S.C. § 3582(c)(2) (2002). We review the district court’s denial for an abuse of
discretion. See United States v. Boe, 117 F.3d 830, 831 (5th Cir. 1997); United
States v. Whitebird, 55 F.3d 1007, 1009 (5th Cir. 1995).
      Goins’s motion for a reduction of sentence based upon a retroactive
amendment to the United States Sentencing Guidelines relies upon Amendment
506 to the Guidelines, which was effective November 1, 1994. U.S. SENTENCING


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-60984

GUIDELINES MANUAL app. C, amend. 506 (Nov. 1994) (amending USSG § 4B1.1,
cmt., n.2). Because Goins was sentenced on August 28, 1996, Amendment 506
would not apply retroactively to him, as contemplated by 18 U.S.C. § 3582(c) and
USSG § 1B1.10. Accordingly, the district court did not abuse its discretion in
denying Goins’s § 3582(c)(2) motion.1
      To the extent that Goins raises arguments based on United States v.
Booker, 543 U.S. 220 (2005), such arguments are foreclosed. The application of
Booker is limited to cases pending on direct review or not yet final as of January
12, 2005. Booker, 543 U.S. at 268; United States v. Gentry, 432 F.3d 600, 605
(5th Cir. 2005). Because Goins’s judgment was entered on September 4, 1998,
Booker does not apply.
      Goins’s appeal is dismissed as frivolous. See 5TH CIR. R. 42.2; Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). Goins has previously received
warning from this court that the filing of future frivolous appeals may result in
sanctions. See United States v. Goins, No. 03-60904 (5th Cir. Apr. 21, 2004). We
again caution Goins that further frivolous filings may result in the imposition
of sanctions, including dismissal, monetary penalties, and restrictions on his
ability to file appeals in this court and actions in any court subject to this court’s
jurisdiction.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




      1
       We also note the district court’s accurate observation that application of
Amendment 506 and the Supreme Court’s decision in United States v. LaBonte,
520 U.S. 751 (1997) would be precluded, because Goins was not sentenced as a
Career Offender under USSG § 4B1.1.

                                          2
No. 07-60984




     3